Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any               Dec 11 2014, 6:38 am
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

MATTHEW D. ANGLEMEYER                               GREGORY F. ZOELLER
Marion County Public Defender                       Attorney General of Indiana
Appellate Division
Indianapolis, Indiana                               J.T. WHITEHEAD
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

LARRY WOODS,                                        )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )         No. 49A02-1405-CR-327
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Kurt M. Eisgruber, Judge
                        The Honorable Steven J. Rubick, Magistrate
                             Cause No. 49G01-1301-FA-5925



                                        December 11, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                       Case Summary

       Larry Woods appeals his conviction for class A felony child molesting following a

bench trial. Woods’s sole assertion on appeal is that the trial court abused its discretion when

it excluded certain evidence at trial. Finding no abuse of discretion or, in the alternative,

finding any error harmless, we affirm.

                               Facts and Procedural History

       The evidence most favorable to the conviction indicates that Helania Jones is the

mother of A.M., born on June 16, 2003. In 2009, Helania and A.M. lived with Helania’s

husband, four other adults, and two other children in a house on North Concord Street in

Indianapolis. One of the other adults living in the house was Woods. After about four or

five months, the entire group moved to another house just behind the house on North

Concord Street. On Valentine’s Day in 2010, Helania and some of the adults from the house

left in the morning to go shopping. A.M., who had not yet started school, stayed home.

Woods was not in the home when Helania left but he was present when she returned. Upon

her return, Helania noticed that A.M. was very fussy and “wanted to stay to herself, which []

was not like her.” Tr. at 17. When Helania asked A.M. what was wrong, A.M. did not

answer.

       By 2011, A.M. was attending school when her school hosted a speaker who gave a

presentation to the children about “good touches” and “bad touches.” Id. at 46. A.M. spoke

with the speaker after the presentation and told the speaker that she had been touched

inappropriately by Woods. The speaker reported the allegations, and the Indiana Department


                                               2
of Child Services and the Indianapolis Metropolitan Police Department became involved in

an investigation. A.M. and Helania both gave statements which indicated that Woods had

molested A.M. During police interviews, Woods admitted to one time lying on a couch with

A.M. with his body touching hers.

       The State charged Woods with one count of class A felony child molesting and two

counts of class C felony child molesting. During a bench trial, A.M. testified that one day

after her mom had gone to the store, she was sleeping on the floor in the living room when

Woods, who was on the couch, asked A.M. to “[c]ome on the couch” with him. Id. at 41.

Woods then pulled A.M. up onto the couch by her shirt. Woods put his hand into A.M.’s

underpants and between her legs. A.M. stated that she could feel that Woods’s hand went

inside her body and it “hurt.” Id. at 44. An adult named Michelle came into the living room

and Woods stopped. At the conclusion of the trial, the court found Woods guilty of one

count of class A felony child molesting. This appeal ensued.

                                  Discussion and Decision

        Woods challenges the trial court’s decision to exclude certain documentary evidence

at trial. A trial court has broad discretion in ruling on the admission or exclusion of

evidence. Palilonis v. State, 970 N.E.2d 713, 726 (Ind. Ct. App. 2012), trans. denied. An

abuse of discretion occurs when the trial court’s ruling is clearly against the logic, facts, and

circumstances presented. Id. When reviewing the admissibility of evidence, we do not

reweigh evidence, and we consider conflicting evidence most favorable to the trial court’s

ruling. Meridith v. State, 906 N.E.2d 867, 869 (Ind. 2009). A claim of error in the admission


                                               3
or exclusion of evidence is subject to a harmless error analysis, and such claim will not

prevail unless a substantial right of the party is affected. Coleman v. State, 694 N.E.2d 269,

277 (Ind. 1998). “In determining whether an evidentiary ruling affected a party’s substantial

rights, the court assesses the probable impact of the evidence on the trier of fact.” Sloan v.

State, 16 N.E.3d 1018, 1026 (Ind. Ct. App. 2014).

       During the trial testimony of Indianapolis Metropolitan Police Detective Robbin

Myers, Woods moved to admit Defendant’s Exhibits A and B which consisted of copies of

documents titled “Investigation of Alleged Child Abuse or Neglect” and “Preliminary Report

of Alleged Child Abuse or Neglect.” Tr. at 82; Exhibit Vol. at 27-34. The original

documents were purportedly prepared by the Indiana Department of Child Services (“DCS”)

during the intake and investigation of A.M.’s molestation allegations. The documents

contained statements allegedly made by A.M., Helania, and the school presenter who initially

reported the abuse. Due to the ample number of hearsay statements contained in the reports,

Woods sought admission of the reports pursuant to Indiana Evidence Rule 803(8), the public

records exception to the hearsay rule. The State objected to the admission of the documents

on multiple bases, including that the documents were not properly authenticated. The trial

court sustained the State’s objection and did not admit the exhibits into evidence. We agree

with that decision.

       Evidence Rule 803(8) provides a hearsay exception for public records which includes

in relevant part:

       (A) A record or statement of a public office if:
           (i) it sets out:

                                              4
               (a) the office’s regularly conducted and regularly recorded activities;
               (b) a matter observed while under a legal duty to [observe and] report;
               or
               (c) factual findings from a legally authorized investigation; and
            (ii) neither the source of the information nor the circumstances indicate a
            lack of trustworthiness.

This exception to the hearsay rule is based upon the assumption that public officials perform

their duties properly without motive or interest other than to submit accurate reports. Fowler

v. State, 929 N.E.2d 875, 878 (Ind. Ct. App. 2010), trans. denied.

       Additionally, when an item of evidence is offered as proof, its relevancy depends on a

finding that it is what the proponent of the evidence purports it to be. Ind. Evidence Rule

901(a). A public record or report may be authenticated by showing that it (1) was recorded

or filed in a public office as authorized by law or (2) is from the public office where items of

that kind are kept.     Ind. Evidence Rule 901(b)(7).        “Typically, a witness provides

authenticating testimony or other evidence introduced at trial supports an inference sufficient

for authentication.” Dumes v. State, 718 N.E.2d 1171, 1177 (Ind. Ct. App. 1999), clarified

on reh’g, 723 N.E.2d 460 (2000) (the testimony of a witness, who need not be the actual

record keeper, may establish that the document is from the public office where such items are

found). Evidence Rule 902 provides that certain documents are self-authenticating and

therefore may be admitted without preliminary proof of genuineness. Id. This relieves the

tendering party of providing extrinsic proof of authenticity as a condition precedent to

admissibility. Id.

       Here, Woods concedes that neither the actual record keeper nor the DCS

representative who prepared or filed the reports was called to testify regarding the

                                               5
authenticity of the reports. As noted by the State during trial, the reports are also lacking any

signature by the preparer or anyone else for that matter. Woods makes no claim that the

reports were self-authenticating, as not only were the reports unsigned, but they were also not

certified by the custodian of the records or any other person authorized to make such

certification. See Indiana Evidence Rule 902(4) (regarding self-authenticating “Certified

Copies of Public Records”). Woods merely claims that Detective Myers’s testimony that she

had seen the reports before provided a sufficient foundation of authenticity for their

admission. Appellant’s Br. at 9. Viewing the evidence most favorable to the trial court’s

ruling, we disagree. The record reveals that Detective Myers played no role in the creation,

preparation, or custody of the reports, and, without more, her testimony was insufficient to

establish that the reports were genuine and what they were purported to be. Under the

circumstances, the trial court did not abuse its discretion when it declined to admit the

exhibits into evidence.

       Moreover, we agree with the State that even if the trial court improperly excluded the

documents, such exclusion was harmless. Woods claims that documents would have aided

him in impeaching A.M.’s credibility due to inconsistencies between her trial testimony and

some of the statements in the reports. However, we note that even without specific reference

to the exhibits, Woods did in fact cross-examine A.M. regarding alleged inconsistencies

between her trial testimony and her prior statements. Furthermore, our review of the

documents reveals that, in addition to some inconsistencies, the documents contain several

statements that are consistent with and corroborate A.M.’s trial testimony, which easily could


                                               6
have bolstered her credibility, rather than diminished it, in the trial court’s view. Based upon

the record before us, we cannot say that the trial court’s exclusion of the documents affected

Woods’s substantial rights. See Sloan, 16 N.E.3d at 1026. Therefore, we affirm Woods’s

conviction.

       Affirmed.

FRIEDLANDER, J., and KIRSCH, J., concur.




                                               7